Name: Decision No 2/80 of the EEC-Switzerland Joint Committee - Community transit - of 18 September 1980 on the amendment of the Agreement between the European Economic Community and the Swiss Confederation on the application of the rules on the amendment of Appendix II to that Agreement
 Type: Decision
 Subject Matter: tariff policy;  Europe;  European construction;  organisation of transport
 Date Published: 1981-04-18

 Avis juridique important|21981D0418(05)Decision No 2/80 of the EEC-Switzerland Joint Committee - Community transit - of 18 September 1980 on the amendment of the Agreement between the European Economic Community and the Swiss Confederation on the application of the rules on the amendment of Appendix II to that Agreement Official Journal L 108 , 18/04/1981 P. 0104 - 0113 Spanish special edition: Chapter 02 Volume 08 P. 0234 Portuguese special edition Chapter 02 Volume 08 P. 0234 DECISION No 2/80 OF THE EEC-SWITZERLAND JOINT COMMITTEE - Community transit - of 18 September 1980 on the amendment of the Agreement between the European Economic Community and the Swiss Confederation on the application of the rules on Community transit and on the amendment of Appendix II to that Agreement THE JOINT COMMITTEE, Having regard to the Agreement between the European Economic Community and the Swiss Confederation on the application of the rules on Community transit, and in particular Article 16 (3) (a) and (b) thereof, Whereas the Community rules have been amended in particular to allow Community transit documents to be produced and completed by modern reproduction techniques and to extend to carriage by means of large containers the simplified procedures at present available when goods are transported by rail; Whereas Appendix II to the Agreement must be amended to take account of the amendments thereby made to the rules on Community transit ; whereas the amendments to be made to Appendix II require certain amendments to the Agreement itself, HAS DECIDED AS FOLLOWS: Article 1 The Agreement between the European Economic Community and the Swiss Confederation on the application of the rules on Community transit is hereby amended as follows:(a) Article 8 (2) shall be replaced by the following:"2. Subject to the provisions of Article 6 of this Agreement the Swiss office of departure shall, in respect of goods referred to in Article 1 (3) of the Regulation on Community transit (Appendix I), indicate on the International Consignment Note, the International Express Parcels Consignment Note or the Community Transit Transfer Note that the goods to which the note relates are being forwarded under the procedure for internal Community transit. To this end the office of departure shall enter the symbol "T 2", its stamp and the signature of the responsible official:(a) in box 25 of sheet 3 of the International Consignment Note;(b) on sheet 4 of the International Express Parcels Consignment Note;(c) in the box reserved for customs use of sheet 3A of the Community Transit Transfer Note. For the operations referred to in Article 9 (2) of the Regulation on the provisions for the implementation of the Community transit procedure and for certain simplified procedures (Appendix II) and beginning in Switzerland a reference to the serial numbers of the loading lists relating to the goods referred to in Article 1 (3) of the Regulation on Community transit (Appendix I) shall be inserted, as appropriate:(a) in box 25 of the International Consignment Note;(b) in the box reserved for the description of the goods of the Community Transit Transfer Note." (b) Article 8 (3) shall be replaced by the following: "3. In respect of goods referred to in Article 1 (2) of the Regulation on Community transit (Appendix I), the symbol "T 1" need not be entered on the documents referred to in the first subparagraph of paragraph 2 and in paragraph 5." (c) Article 8 (4) shall be replaced by the following: "4. The provisions of Articles 41 and 50h of the Regulation on provisions for the implementation of the Community transit procedure and for certain simplifications of that procedure (Appendix II) shall not apply when the carriage begins in Switzerland or when goods enter the Community via Switzerland." (d) The following paragraph shall be added to Article 8: "5. In cases of carriage referred to in Article 50i (3) of the Regulation on provisions for the implementation of the Community transit procedure and for certain simplifications of that procedure (Appendix II) which begin in Switzerland a reference to the large container or containers containing the goods referred to in Article 1 (3 of the Regulation on Community transit (Appendix I) shall be made by the office of departure in the box reserved for customs use of sheet 3A of the Community Transit Transfer Note, opposite the symbol "T 2". (e) Article 13 (1) shall be replaced by the following: "1. The provisions set out in square brackets in Appendices I and II and listed below shall not apply:Appendix I : Article 1 (4) ; Article 2 (2), second subparagraph ; Articles 3, 4 and 10 ; Article 12 (1), last sentence ; Article 15 ; Article 22 (1), last sentence ; Article 26 (2) ; Article 29 ; Article 30 (3) ; Article 32 (1), second subparagraph and (3) ; Article 39 (1), last sentence ; Article 41 ; Article 44 (1) and (2) ; Article 45 (2) ; Article 47 ; Article 48 (2) ; Articles 50 to 53 and 55 to 61;Appendix II : Article 1 (3), (6), first sentence and (9) ; Article 2 (11) ; Article 4 ; Article 7 (3) ; Articles 10 to 14 ; Article 15 (2) ; Article 22 ; Article 24 (5) ; second subparagraph, last sentence ; Articles 27 to 34 ; Article 35 (a) ; Article 42 (2) and (4) ; Article 50 (a) ; Article 50i (2) and (5) ; Article 51 ; Article 54, second paragraph ; Article 68 (1) ; Articles 68a, 68b, 68c and 74. However, the provisions of Articles 4, 15, 41, 44 (1) and (2), 47 and 50 to 53 of Appendix I and of Articles 24 (5), second subparagraph, last sentence, Articles 27 to 34, 35 (a), 42 (2) and (4), 50 (a), 50i (2) and (5), 51, 54, second paragraph, 68 (1), 68a, 68b, 68c and 74 of Appendix II shall continue to apply in Member States." Article 2 Appendix II to the Agreement is hereby amended as follows:(a) The following Article shall be inserted after Article 2:"Article 2aEach Member State may allow:(a) Community transit declaration forms to be completed by a process of reproduction instead of in typescript or manuscript;(b) Community transit declaration forms to be produced and completed simultaneously by reproduction, provided that the provisions of Articles 1 and 2 as regards the specimens, the paper, the size, the language used, the legibility, the prohibition of erasures and alterations and as regards amendments are strictly observed." (b) Article 9 shall be replaced by the following: "Article 91. Where the provisions of Articles 36 to 53 operate, the provisions of Articles 5 (2), 6, 7 and 8 shall apply to loading lists which accompany the International Consignment Note or the Community Transit Transfer Note. In the former case, the number of such lists shall be shown in box 32 of the International Consignment Note ; in the latter case, the number of such lists shall be shown in the box for particulars of accompanying documents of the Community Transit Transfer Note. In addition, the loading list must include the wagon number to which the International Consignment Note refers or, where appropriate, the number of the container containing the goods.2. For operations beginning within the Community comprising at the same time goods referred to in Article 1 (2) and (3) of Regulation (EEC) No 222/77, separate loading lists shall be used ; in the case of goods carried in large containers under cover of Community Transit Transfer Notes, such separate lists shall be completed for each large container which contains both categories of goods.The serial numbers of the loading lists relating to the goods referred to in Article 1 (2) of the abovementioned Regulation shall be inserted either in box 25 of the International Consignment Note or in the box for the description of goods of the Community Transit Transfer Note." (c) The following Articles shall be inserted after Article 13: "[Article 13a1. The customs authorities of the Member States may, as an exceptional measure, permit that, in the case of a consignment of goods accompanied by a Control Copy T No 5, such consignment and the Control Copy T No 5 be divided before the completion of the procedure for which the form has been issued. Consignments resulting from such division may not themselves be further divided.2. The provisions of paragraph 1 are without prejudice to the application of Community measures to products from intervention which are to be subjected to control of use and/or destination and which are processed in another Member State before being put to their final use or reaching their final destination.3. The division referred to in paragraph 1 shall be carried out under the conditions set out in paragraphs 4 to 7 below. Member States need not apply these conditions in cases where all the consignments which result from the division are to be put to their final use or are to reach their final destination in the Member State where the division takes place.4. The office at which the division takes place shall issue, in accordance with the provisions of Article 11, an extract Control Copy T No 5 for each part of the divided consignment, using for this purpose a Control Copy T No 5.Each extract shall contain the additional information shown on the initial Control Copy T No 5 and give in these particulars the net weight of the goods to which that extract applies. Each extract must show in box 106 the registration number, date and office and country of issue of the initial Control Copy T No 5, using one of the following forms of wording:>PIC FILE="T0029606"> >PIC FILE="T0029607"> 5. The office where the division takes place shall state on the initial Control Copy T No 5 that the form has been divided. It shall do this by entering one of the following statements in the "control of use and/or destination" box: >PIC FILE="T0029608"> The initial Control Copy T No 5 shall be returned without delay to the office of departure accompanied by the copies of the extracts issued.6. The originals of the extract Control Copies T No 5 shall, together with the document relating to the procedure used, accompany each part of the divided consignment.7. The competent customs office in the Member State of destination of the parts of the divided consignment shall carry out, or cause to be carried out under its responsibility, the control as to the use and/or endorsed in accordance with Article 12 (4) to the office of departure of the initial consignment]."(1) Article 17 is hereby repealed.(2) The heading which precedes Article 17 shall be deleted. (e) Article 36 and the immediately preceding subheading shall be replaced by the following:"General provisions relating to carriage by railArticle 36Formalities under the Community transit procedure shall be simplified in accordance with the provisions of Articles 37 to 50 and 51 to 53 relating to the carriage of goods by railway authorities under cover of an Internatinal Consignment Note (CIM) or International Express Parcels Consignment Note (TIEx)." (f) Article 42 (2) shall be replaced by the following: "[2. With respect to goods referred to in Article 1 (2) of Regulation (EEC) No 222/77, the office of departure shall indicate on sheets 1, 2 and 3 of the International Consignment Note that the goods to which that document refers are carried under the external Community transit procedure.The symbol "T 1" shall accordingly be clearly shown in box 25.]" (g) Subparagraph (a) of Article 50 shall be replaced bythe following:"[(a) The symbol required under Article 42 (2) shall be entered on sheets 2, 3 and 4 of the International Express Parcels Consignment Note.]" (h) The following text shall be inserted after Article 50: "Provisions relating to goods carried in large containersGeneralArticle 50aFormalities under the Community transit procedure shall be simplified in accordance with Articles 50b to 52 and 53 (3) and (4) for the carriage of goods which the railway authorities effect by means of large containers, using transport undertakings as intermediaries and making use of Transfer Notes of a type specially devised to be used as a Community transit document and referred to, for the purpose of this Regulation, as "Community Transit Transfer Note". These operations include, where appropriate, the dispatch of consignments by transport undertakings using methods of transport other than the railway, in the country of consignment to the railway station of departure in that country and in the country of destination from the railway station of arrival in that country and any transport by sea in the course of the movementbetween these two stations.Article 50bFor the purposes of Articles 50a to 52 and 53 (3) and (4):1. "transport, undertaking" means an undertaking constituted by the railway authorities as a corporate entity of which they are members, such undertaking being set up for the purpose of carrying goods by means of large containers and under cover of Transfer Notes;2. "large container" means a device for the carriage of goods that is:- permanent in nature,- specially designed to facilitate the carriage of goods, without intermediate reloading, by one or more means of transport,- designed for easy attachment and/or handling,- designed in such a way that it can be properly sealed when the application of Article 50j requires this,- of a size such that the area bounded by the four lower external angles is not less than 7 m2;3. "Community Transit Transfer Note" means the document which comprises the contract of carriage by which the transport undertaking arranges for one or more large containers to be carried from a consignor to a consignee in international transport. The Community Transit Transfer Note must be serially numbered in the top right-hand corner to enable it to be identified. This number must be made up of six digits, three of which precede and three of which follow the letters "TR".The Community Transit Transfer Note shall consist of the following sheets, in numerical order:1. sheet for the head office of the transport undertaking;2. sheet for the national representative of the transport undertaking in the station of destination;3A. sheet for the customs;3B. sheet for the consignee;4. sheet for the head office of the transport undertaking;5. sheet for the national representative of the transport undertaking in the station of departure;6. sheet for the consignor.Each sheet of the Community Transit Transfer Note, with the exception of sheet No 3A, shall have a green band, approximately four centimetres wide, along its right-hand edge.Article 50cThe Community Transit Transfer Note used by the transport undertaking shall be treated as equivalent to:a) a T 1 declaration or document, as the case may be, for goods referred to in Article 1 (2) of Regulation (EEC) No 222/77;(b) a T 2 declaration or document, as the case may be, for goods referred to in Article 1 (3) of the aforementioned Regulation. Article 50d1. In each Member State the transport undertaking shall, for purposes of control, make available to the customs authorities through the medium of its national representative or representatives the records held at its accounting office or offices or at those of its national representative or representatives.2. At the request of the customs authorities, the transport undertaking or its national representative or representatives shall communicate to them forthwith any documents, accounting records or information relating to carriage operations already completed or still being undertaken of which those authorities consider they should be informed.3. The transport undertaking or its national representative or representatives shall inform:(a) the customs office of destination of any Community Transit Transfer Note sheet 1 of which has been sent to it without a customsstamp;(b) the customs office of departure of any Community Transit Transfer Note sheet 1 of which has not been returned to it and in respect of which it has been unable to ascertain that the consignment has either been presented in proper fashion to the customs office of destination or been exported from the Community to a third country under the provisions of Article 50l.Article 50e1. For the carriage of goods referred to in Article 50a accepted by the transport undertaking in a Member State, the railway administration of that Member State shall be the principal.2. For the carriage of goods referred to in Article 50a accepted by the transport undertaking in a third country, the railway administration of the Member State by way of which the goods enter the Community shall be the principal.Article 50fWhere customs formalities have to be carried out during carriage by means, other than rail to the station of departure or from the station of destination, only one large container may be covered by each Community Transit Transfer Note. Article 50g >PIC FILE="T0029609"> Article 50hWhere the contract of carriage is modified so that:- a carriage operation which was to end outside the Community ends within the Community,- a carriage operation which was to end within the Community ends outside the Community,the transport undertaking shall not carry out the modified contract except with the prior agreement of the office of departure. Where the contract of carriage is modified so that the carriage operation ends within the Member State of departure, the modified contract shall be carried out subject to conditions to be determined by the customs authorities of that Member State.In all other cases, the transport undertaking may carry out the modified contract ; it shall forthwith inform the office of departure of the modification made.Movement of goods between Member StatesArticle 50i1. Where a carriage operation starts and is to end within the Community, the Community Transit Transfer Note shall be produced at the office of departure.[2. In the case of goods referred to in Article 1 (2) of Regulation (EEC) No 222/77, the office of departure shall indicate on sheets 2, 3A and 3B of the Community Transit Transfer Note that the goods to which it refers are carried under the external Community transit procedure.The symbol "T 1" shall accordingly be clearly shown in the box for customs use of sheets 2, 3A and 3B of the Community Transit Transfer Note.]3. Where one or more of the large containers carried under cover of a Community Transit Transfer Note contain goods referred to in Article 1 (2) of Regulation (EEC) No 222/77 and where the other large container or containers contain only goods referred to in Article 1 (3) of that Regulation, a reference to the large container or containers containing the goods referred to in Article 1 (2) of the said Regulation shall be made by the office of departure in the box for customs use of sheets 2, 3A and 3B of the Community Transit Transfer Note opposite the symbol "T 1".4. All sheets of the Community Transit Transfer Note shall be returned to the party concerned.[5. Each Member State may provide that goods referred to in Article 1 (3) of Regulation (EEC) No 222/77 may, under conditions which it shall lay down, be placed under the internal Community transit procedure, without it being necessary to produce to the office of departure the Community Transit Transfer Note relating to those goods. Production of the said Transfer Note may not, however, be waived in the case of goods in respect of which the provisions of Title III are to apply.]6. The Community Transit Transfer Note shall be produced to the customs office - hereinafter referred, to as the office of destination - to which a declaration is made with a view to the goods in question being entered for home use or placed under some other customs procedure.Article 50jIdentification of goods shall be ensured in accordance with Article 18 of Regulation (EEC) No 222/77. However, in cases where, under the provisions of Article 50i (5), the Community Transit Transfer Note is not produced to the office of departure, the customs, having regard to the identification measures taken by the railway authorities, shall not normally seal the large containers. If customs seals are affixed, the box for customs use on sheets 3A and 3B of the Community Transit Transfer Note shall be noted accordingly.Article 50k1. The transport undertaking shall forward to the customs office of destination sheets 1, 2 and 3A of the Community Transit Transfer Note.2. The office of destination shall, without delay, return sheets 1 and 2 to the transport undertaking after stamping them and shall retain sheet 3A.Carriage of goods to or from third countriesArticle 50l1. Where a carriage operation starts within the Community and is to end outside the Community, the provisions of Article 50i (1) to (5) and 50j shall apply.2. The customs office responsible for the frontier station through which the goods leave the territory of the Community shall act as the office of destination.3. No formalities need be carried out at the office of destination.Article 50m1. Where a carriage operation starts outside the Community and is to end within the Community, the customs office responsible for the frontier station through which the goods enter the Community shall act as the office of departure. No formalities need be carried out at the office of departure.2. The customs office to which the goods are presented shall act as the office of destination.The formalities provided for in Article 50k shall be carried out at the office of destination.Article 50n1. Where a carriage operation starts and is to end outside the Community, the customs offices which are to act as the office of departure and the office of destination shall be those referred to in Article 50m (1) and Article 50l (2) respectively.2. No formalities need be carried out at the offices of departure or of destination.Article 50oGoods carried according to the arrangements referred to in Article 50m (1) or Article 50n (1) shall be considered as moving under the external Community transit procedure unless a movement certificate DD3 or an internal Community transit document T 2 L establishing the Community nature of the goods concerned is produced." (i) Article 51 shall be replaced by the following; "[Article 511. The railway authorities shall, for the purpose of compiling transit statistics, supply the department responsible for the external trade statistics in the Member State of departure with the necessary information regarding each Community transit operation in respect of which they have acted as principals by virtue of Articles 39 and 50e.2. Until such time as a Community procedure has been introduced for the purposes of the implementation of paragraph 1 and transmissions of the information to the departments responsible for external trade statistics in the Member States, other than the Member State of departure, whose territory is crossed during any Community transit operation, each Member State shall determine the method whereby the national railway authorities are to supply the necessary information to the responsible national department.3. In the case of carriage operations effected by means of large containers and referred to in Articles 50a to 50o, each Member State may stipulate that the information to be provided by virtue of paragraphs 1 and 2 shall relate also to carriage by road, within the said Member State, to the station of departure or from the station of destination ; such information should include mention of any transhipment carried out in connection with such carriage operations.4. The railway authorities may not, for the purpose of applying paragraphs 1, 2 and 3, require the consignor to supply any further information in addition to the information shown on the International Consignment Note, the International Express Parcels Consignment Note or the Community Transit Transfer Note except for the names of the countries of consignment and of destination of the goods carried.]" (j) Article 53 shall be replaced by the following: "Article 531. The provisions of Articles 36 to 50 shall not preclude the use of the procedure provided for in Regulation (EEC) No 222/77, in which case Articles 38 and 40 shall nevertheless apply.2. In addition, sheet 2 of the International Consignment Note or of the International Express Parcels Consignment Note should be produced at one of the customs offices for the different stations involved in the Community transit operation.That customs office shall stamp the document presented after ascertaining that carriage of the goods is covered by one or more Community transitdocuments.3. The procedure laid down in Regulation (EEC) No 222/77 may not be used when the provisions of Articles 50a to 50o are applied.4. Where a Community transit operation is effected under cover of a Community Transit Transfer Note in accordance with the provisions of Articles 50a to 50o, the International Consignment Note used for the operation shall be excluded from the scope of Articles 36 to 50, 51 to 52 and 53 (1) and (2).The International Consignment Note shall bear a clear reference in box 32 to the Community Transit Transfer Note. This reference must comprise the words "Transfer Note" followed by the serial number." (k) Article 58 (1) shall be replaced by the following: "1. The authorization shall stipulate that the box to be used for the registration of declaration on the front of the Community transit declaration form shall:(a) be stamped in advance with the stamp of the office of departure and be signed by an official of that office ; or(b) be stamped by the authorized consignor with a special metal stamp approved by the customs authorities and conforming to the specimen shown in Annex XV. The imprint of the stamp may be pre-printed on the forms where the printing is entrusted to a printing works approved for that purpose.The authorized consignor shall complete that box by indicating the date of consignment of the goods and must give the declaration a number in accordance with the rules to that effect in the authorization." (l) Article 68 shall be replaced by the following: "Article 68[1. When production of the Community transit declaration at the office of departure is not required in respect of goods referred to Article 1 (2) of Regulation (EEC) No 222/77, which are to be dispatched under cover of an International Consignment Note, an International Express Parcels Consignment Note, or a Community Transit Transfer Note in accordance with the provisions of Articles 36 to 53, the customs authorities shall take the necessary measures to ensure that sheets 1, 2 and 3 of the International Consignment Note, sheets 2, 3 and 4 of the International Express Parcels Consignment Note or sheets 2, 3A and 3B of the Community Transit Transfer Note bear the symbol "T 1".]2. When goods carried under the provisions of Articles 36 to 53 are intended for an authorized consignee, the customs authorities may provide that, by way of derogation from Articles 62 (2) and 65 (1) (b) ; sheets 2 and 3 of the International Consignment Note, sheets 2 and 4 of the International Express Parcels Consignment Note or sheets 1, 2 and 3A of the Community Transit Transfer Note are to be delivered direct by the railway authorities or by the transport undertaking to the office of destination." (m) The following Section shall be inserted in Title IV: "SECTION IIISIMPLIFICATION OF FORMALITIES APPLICABLE TO CERTAIN GOODSProvisions relating to motorized road vehicles[Article 68aWithout prejudice to the provisions applicable to the temporary importation of road vehicles, the provisions of the Treaty establishing the European Economic Community regarding the free circulation of goods shall apply to all motorized road vehicles registered in a Member State of the Community:(a) provided that they are accompanied by their registration plates and documents and that the registration particulars shown on the registration documents and plates clearly establish the Community nature of the goods;(b) in other cases, if an internal Community transit document is produced.][Article 68bThe formalities of the Community transit procedure shall not be compulsory for the dispatch of a motorized road vehicle registered in a Member State of the Community which is returned to this Member State by means other than its own power provided that it satisfies the conditions laid down in Article 68a (a).]Provisions relating to certain packings[Article 68c1. The formalities of the Community transit procedure shall not be compulsory for the dispatch of the packings defined in paragraph 3 below which can be identified as belonging to a person established in a Member State and which are being returned empty after use from another Member State, provided that they are declared as Community goods and that there is no doubt as to the accuracy of that declaration.2. The provisions of the Treaty establishing the European Economic Community relating to the free movement of goods shall apply to packings which, pursuant to paragraph 1, are carried without the formalities of the Community transit procedure.3. The simplification provided for in paragraph 1 shall be granted for receptacles, packings, pallets and other similar equipment used for the carriage of goods consigned within the Community, excluding those containers which are defined in Article 1 (b) of the Geneva Customs Convention on Containers of 18 May 1956.]" (n) Article 77 (2) shall be replaced by the following: "2. Not later than on consignment of the goods, the authorized consignor shall complete the form T 2 L and sign it. In addition, he shall enter in the space reserved for the customs certificate the name of the responsible customs office, the date of completion of the document, such particulars of export documentation as are required by the Member State of exportation and the words "simplified procedure"." (o) Annex XIII shall be replaced by the Annex to this Decision. Article 3 This Decision shall enter into force on 1 July 1981. Done at Brussels, 18 September 1980. For the Joint Committee The Chairman P. AFFOLTER ANNEX ANNEX XIIILIST OF GOODS WHICH WHEN TRANSPORTED GIVE RISE TO AN INCREASE IN THE FLAT-RATE GUARANTEE (Article 24 (3)) >PIC FILE="T0029610">